Citation Nr: 0631556	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  00-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for a service-
connected left shoulder disability, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from July 1964 to 
August 1968 and from July 1973 to July 1989.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Indianapolis, Indiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board denied the claim on appeal by an August 2005 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an April 2006 Joint Motion for Court Remand (Joint 
Motion), the Court vacated the Board's decision and remanded 
this appeal for development in compliance with the Joint 
Motion.

Based on the order by the Court, this appeal is remanded to 
the RO via the Appeals Management Center, in Washington, DC.  


REMAND

In the Joint Motion, it was determined that the VA 
examinations of record were inadequate for the purposes of 
adjudicating the claim for entitlement to an increased 
evaluation for a left shoulder disability.  See 38 U.S.C.A. 
§ 5103A (West 2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) (noting that "[w]here the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted").  The Joint 
Motion noted that the VA examinations of record did not 
report on functional loss or pain on movement due to the 
veteran's service-connected left shoulder disability.  See 
38 C.F.R. §§ 4.40, 4.45 (2006).  As such, remand is required 
for a VA examination of the left shoulder as ordered by the 
Court.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a Court remand confers on the veteran the 
right to compliance with the remand orders).



Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
veteran as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must schedule the veteran for a 
VA orthopedic examination to determine the 
current severity of his service-connected 
left shoulder disability.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  

The examiner must describe all 
symptomatology due to the veteran's 
service-connected left shoulder 
disability.  The examiner must record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If there 
is clinical evidence of pain on motion, 
the orthopedic examiner must indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the orthopedic examiner must render an 
opinion as to the extent to which the 
veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups.  Objective 
evidence of loss of functional use can 
include the presence or absence of muscle 
atrophy and/or the presence or absence of 
changes in the skin indicative of disuse 
due to the left shoulder disability.  The 
examiner must also provide an opinion on 
whether the veteran's complaints of pain 
and any 


demonstrated limitation of motion are 
supported by objective evidence of left 
shoulder pathology.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed. 

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must readjudicate the claim.  
If the claim remains denied, the RO must 
provided a supplemental statement of the 
case to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (6).


